Title: To Alexander Hamilton from Joseph Howell, Junior, 11 September 1794
From: Howell, Joseph, Jr.
To: Hamilton, Alexander


W. D. Accountants OfficeSeptember 11th. 1794
Sir
I have to request in the absence of the Secretary of War, you will be pleased to direct the sum of five thousand dollars to be placed in the hands of the Treasurer, being for the use of the department of war, namely—


For the pay of the recruits
2000.


“   the recruiting service
1500


“   incidental expences
1500


Dollars
5000


I am Sir &c
Joseph Howell
The Secretary of the Treasury
